Citation Nr: 1725179	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  05-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a chronic acquired psychiatric disorder, other than PTSD.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  Additionally, he served in the Army Reserves, which included a period of active duty for training (ACDUTRA) from May 1988 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2009, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file.

In August 2012, the Board issued a decision denying service connection for a "chronic acquired psychiatric disorder, to include PTSD," "chronic bilateral knee disability," and "chronic right hip disability."  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By an April 2014 Memorandum Decision, the Court vacated the Board's August 2012 decision, and remanded the matter for further action consistent with its decision. 

In accordance with the Court's April 2014 Memorandum Decision, the Board bifurcated the issues of a chronic acquired psychiatric disorder and PTSD, and remanded all claims for further evidentiary development in January 2015.  See January 2015 Board Decision.

During the pendency of this appeal, the RO issued rating decisions in December 2013 and November 2015.  In its December 2013 Rating Decision, the RO continued its denial of the Veteran's service connection claims for PTSD, a bilateral knee disability, and a "hip disability."  Additionally, the RO continued its earlier denial of a service connection claim for a low back disability.  Subsequently, in its November 2015 Rating Decision, the RO denied his service connection claims for left hip and left shoulder disabilities.

The Veteran filed a timely notice of disagreement (NOD) with each rating decision.  See June 2016 NOD; March 2014 NOD.  Upon the RO's issuance of a Statement of the Case (SOC) for each rating decision appealed, he filed timely VA Form 9s.  See March 13, 2017 SOC; March 15, 2017 SOC; March 22, 2017 VA Form 9; March 27, 2017 VA Form 9.  In April 2017, these appeals were certified to the Board.  See April 2017 Certification of Appeals.  The Board notes there are pending requests for a Board videoconference hearing associated with these appeals.  See March 2017 VA Hearing Notices.  Therefore, these appeals are not ripe for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  The VA will notify the Veteran if further action is required.


REMAND

As it pertains to the Veteran's service connection claims for bilateral knee and right hip disabilities, he clarified at the June 2009 travel Board hearing that he believed these disabilities were secondary to the above noted low back disability.  See June 2009 Board Hearing Transcript at 5-10, 15-16.  For this reason, the Board finds the service connection claims for bilateral knee, right hip, and low back disabilities are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).  As such, the service connection claim for the low back disability must be resolved prior to the adjudication of these claims.  Consequently, the Board will hold these claims in abeyance until such time the service connection claim for the low back disability is resolved.

With respect to the Veteran's service connection claims for an acquired psychiatric disorder and PTSD, the Board last remanded the matter for another VA examination in January 2015.  See January 2015 Board Decision.  The Board's January 2015 remand directives expressly asked the VA examiner to evaluate the evidence based on American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV).  

The Veteran was afforded a VA examination in February 2017.  Following the examination, the VA examiner authored an extensive report.  See February 2017 VA Examination Report.  Unfortunately, the VA examiner's conclusions were based on the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

Effective August 4, 2014, the VA promulgated an interim final rule amending the Rating Schedule dealing with mental disorders to replace references to DSM IV with the updated DSM 5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  This rule expressly provided that its provision would not apply to claims that were certified to the Board or were pending before the VA prior to August 4, 2014.  Id.; see also 80 Fed. Reg. 14,308 (March 19, 2015).  As this appeal stems from a June 2003 claim, DSM IV is applicable.  See June 2003 Statement in Support of Claim.  Therefore, a remand is necessary in order to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the February 2017 VA examiner for an addendum opinion regarding the claimed PTSD.  If the February 2017 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Determine whether the Veteran currently has a diagnosis of PTSD or any other acquired psychiatric disorder in accordance with DSM IV criteria.

i. If so, opine as to whether it is at least as likely as not (50 percent probability or greater) it was caused by or otherwise related to the in service stressors cited in the October 2009 Statement in Support of Claim for Service Connection for PTSD.

ii. If his PTSD or acquired psychiatric disorder is not caused by or otherwise related to the identified in service stressors, opine as to whether it is at least as likely as not (50 percent probability or greater) it was caused by or otherwise related to his active duty service, ACDUTRA, or inactive duty for training (INACDUTRA).

iii. Detail all pertinent symptomatology associated with his PTSD or acquired psychiatric disorder. 

b. If the Veteran currently does not have a diagnosis of PTSD or an acquired psychiatric disorder, determine whether the evidence of record, at any time during the pendency of this claim, supports a diagnosis in accordance with DSM IV criteria, regardless of whether it is now in remission or resolved.  In rendering an opinion, the examiner should:

i. Identify the date or timeframe, if any, for which a diagnosis can be made.

ii. Detail all pertinent symptomatology associated with his PTSD or acquired psychiatric disorder.

iii. As to each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) it was caused by or otherwise related to the in service stressors cited in the October 2009 Statement in Support of Claim for Service Connection for PTSD. 

iv. If his PTSD or acquired psychiatric disorder is not caused by or otherwise related to the identified in service stressors, opine as to whether it is at least as likely as not (50 percent probability or greater) it was caused by or otherwise related to his active duty service, ACDUTRA, or INACDUTRA.

v. Account for all diagnostic impression(s)/assessment(s) of PTSD or an acquired psychiatric disorder contained the in the claims file.  If they cannot be reconciled with the current findings, explain why.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

